—-In an action against an officer, director and stockholder of two New Jersey corporations for an accounting of rentals received by said corporations and alleged to have been caused by defendant to be diverted in violation of a trust impressed upon them, the defendant appeals from an order denying his motion to join said corporations as parties defendant pursuant to the provisions of section 193 of the Civil Practice Act upon the ground that they are indispensable parties. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.